 



Exhibit 10.86
GAAMD-STAR1A-02
To
CALL CENTER SERVICES ORDER 1A
This Amendment (GAAMD-STAR1A-02) is effective as of April1, 2007, between
StarTek., a Delaware corporation and ATT Mobility, LLC a Delaware limited
liability company (“ATT Mobility “) on behalf of itself and its Affiliates,
amends that certain Call Center Services Order,
RECITALS
WHEREAS ATT Mobility, FKA Cingular Wireless, LLC and StarTek have entered into
that certain Call Center Services Order dated November 1, 2002 (“Order”) to
provide services to ATT Mobility;
WHEREAS ATT Mobility and Contractor desire to amend the Order to extend the term
of the Order;
FOR AND IN CONSIDERATION of the mutual covenants contained herein, the parties
agree to amend the Order as follows:

1.   Section 4 “Term” of the Order is hereby deleted in its entirety and
replaced with the following:       Section 4 “Term” This Order shall begin on
November 1, 2002 and end on May 31, 2007.   2.   The amendments made to the
Order by this Amendment (GAAMD-STAR1A-02) shall be effective as of the date of
this Amendment. Except as amended by GAAMD-STAR1A-02, and as specifically stated
in this Amendment, the Order is not modified, revoked or superseded and remains
in full force and effect.

IN WITNESS WHEREOF, the parties hereby execute this Amendment as of the date
first written above.

              ATT Mobility LLC   StarTek USA, Inc.
 
           
By:
      By:    
 
           

             
Printed Name:
      Printed Name:  
 
           

             
Title:
        Title:    
 
           

             
Date:
      Date:    
 
           

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
CINGULAR, Supplier, their affiliated
companies and their third party representatives, except under written Agreement
by the contracting Parties.

 

1